Exhibit 10.1

 



VOTING AND CONVERSION AGREEMENT

 

This VOTING AND CONVERSION AGREEMENT, dated as of this 10th day of March 2014,
(the “Agreement” ), by and among NanoHolding Inc., a Delaware corporation
(“Nano”), and each of the shareholders and other security holders of APNT
identified on the signature pages hereto (each, a “Sponsor,” and collectively
the “Sponsors” ). All capitalized terms used but not defined in this Agreement
shall have the meanings ascribed to them in the Merger Agreement (as defined
below).

 

WHEREAS, Applied Nanotech Holdings, Inc., a Texas corporation (“APNT”), PEN
Inc., NanoMerger Sub Inc., Nano and Carl Zeiss, Inc. are entering into an
Agreement and Plan of Merger and Exchange of even date (the “Merger Agreement”)
that provides for the redomestication of APNT into PEN a Delaware corporation
and for the merger of NanoMerger Sub Inc. into Nanofilm; and

 

WHEREAS, in order to induce Nano to enter into the Merger Agreement and as
condition to close as provided for therein, Nano and the Sponsors have agreed to
enter into this Agreement.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly and mutually acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1. REPRESENTATIONS AND WARRANTIES.

 

Each of the parties hereto, by their respective execution and delivery of this
Agreement, hereby represents and warrants to the other party hereto that:

 

(a) such party has the full right, capacity and authority to enter into, deliver
and perform this Agreement;

 

(b) this Agreement has been duly executed and delivered by such party and is a
binding and enforceable obligation of such party, enforceable against such party
in accordance with the terms of this Agreement; and

 

(c) the execution, delivery and performance of such party’s obligations under
this Agreement will not require such party to obtain the consent, waiver or
approval of any Person and will not violate, result in a breach of, or
constitute a default under any statute, regulation, agreement, judgment,
consent, or decree by which such party is bound.

 

2. SHARES SUBJECT TO AGREEMENT

 

Each Sponsor, severally and not jointly, agrees to vote all of his, her or its
voting shares of APNT then owned by such Sponsor, whether now owned or hereafter
acquired (hereafter referred to as the “Voting Shares” ), in accordance with the
provisions of this Agreement.

 







3. OBLIGATIONS TO VOTE VOTING SHARES FOR APPROVAL OF THE MERGER AGREEMENT

 

At any annual or special meeting called, or in connection with any other action
(including the execution of written consents) taken for the purpose of approving
the Merger Agreement, the Redomestication Merger, the Nano Merger and any of the
transaction or matter contemplated by the Merger Agreement (the “Merger Events”
), each of the Sponsors agrees to:

1

 

 

 

(i) vote in favor of the adoption and approval of the Merger Agreement and the
Merger Events;

 

(ii) vote against any proposal made in opposition to, or in competition with,
the Merger Agreement and the Merger Events; and

 

(c) vote against any other action that is intended, or would reasonably be
expected to, unreasonably impede, interfere with, delay, postpone, discourage or
adversely affect the Merger Agreement and the Merger Events.

 

4. COVENANT TO VOTE

 

Each Sponsor shall appear in person or by proxy at any annual or special meeting
of shareholders of the APNT for the purpose of obtaining a quorum and shall vote
all Voting Shares owned by such Sponsor, either in person or by proxy, at any
annual or special meeting of shareholders of the APNT called for the purpose of
voting on and approving the transactions contemplated by the Merger Agreement.
In addition, each Sponsor shall appear in person or proxy at any annual or
special meeting of shareholders of the APNT for the purpose of obtaining a
quorum and shall vote, or shall execute and deliver a written consent with
respect to, all Voting Shares owned by such Sponsor, entitled to vote upon any
other matter submitted to a vote of shareholders of the APNT in a manner so as
to be consistent and not in conflict with, and to implement, the terms of this
Agreement.

 

5. ADDITIONAL SHARES

 

If, after the effective date hereof, the Sponsors or any of their affiliates
acquire beneficial or record ownership of any additional shares of the APNT (any
such shares, “Additional Shares” ), including, without limitation, upon
conversion of any debt or other obligation of APNT into its common stock,
exercise of any option, warrant or right to acquire shares of the APNT or
through any stock dividend or stock split, the provisions of this Agreement
shall thereafter be applicable to such Additional Shares as if such Additional
Shares had been held by the Sponsors as of the effective date hereof. The
provisions of the immediately preceding sentence shall be effective with respect
to Additional Shares without action by any person or entity immediately upon the
acquisition by the Sponsors of the beneficial ownership of the Additional
Shares. The Sponsors shall require any affiliate that acquires Voting Shares or
Additional Shares to vote as the Sponsor is required to vote under this
Agreement and shall use reasonable efforts to cause any affiliate that acquires
Additional Shares to enter into a written joinder to this Agreement
substantially in the form attached hereto as Exhibit A.

 

6. TRANSFER RESTRICTIONS

 

Each Sponsor agrees that he, she or it shall not transfer any Voting Shares
unless he, she or it shall cause any transferee who acquires such shares to
execute and deliver a joinder substantially in the form of Exhibit A hereto to
the APNT. Each certificate, if any, representing any shares of the APNT held by
either party shall be endorsed with a legend reading substantially as follows:

 

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE ISSUER), AND BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”

 

2

 

 

 

7. CONVERSION OF ACCRUED COMPENSATION

 



(a) Each of the Sponsors listed on the Signature Page to this Agreement hereby
acknowledge that APNT owes him, or in the case of Sichuan Anxian Yinhee Chemical
and Construction Company (“SAYCC”), its representative, certain accrued
compensation related to services rendered as a director as of the date hereof in
an amount set forth beneath their respective names on the Signature Page to this
Agreement (the “Accrued Compensation”). Shareholder acknowledges that no other
compensation, stock awards, vacation pay, sick pay or any other money is
currently owed to Sponsor related to service as a Director other than (i)
out-of-pocket expenses reimbursable to such Sponsor under expense reimbursement
policies previously approved by the Board of Directors of APNT, and (ii) for
those Directors who served on the Merger Committee the one-time fee that will be
paid in stock if and when the closing occurs under the Merger Agreement. Sponsor
agrees additional compensation for service as a director will accrue after the
date of this Agreement based on the fee schedule attached as Annex A.



 

(b) Immediately prior to the Nano Merger as defined in the Merger Agreement the
Accrued Compensation plus compensation for service as a Director earned after
the date hereof until the day of the Redomestication Merger will automatically
be converted into shares of PEN’s Class A Common Stock (the “Class A Common
Stock”) at the Conversion Price. The number of shares of the Class A Common
Stock to be issued to the representative of SAYCC and to each individual Sponsor
upon conversion shall be determined by dividing (x) the amount due to the
Sponsor (or its representative) by (y) the Conversion Price. The “Conversion
Price” shall be equal to $0.05 per share.

 

(c) The obligations of the Sponsors under Section 7(a) and to convert their
Accrued Compensation into shares of PEN as provided for in this Section 7 is
contingent upon the Closing under the Merger Agreement and in the event the
Closing under the Merger Agreement does not occur or such agreement is
terminated through no fault of APNT, Sponsor shall have no obligation under this
Section 7.

 

8. TERMINATION

 

This Agreement shall commence on the date hereof and continue in force and
effect until the earlier of (i)  the Closing Date of the Merger Agreement, or
(ii) the End Date as provided for in the Merger Agreement. Upon the termination
of this Agreement, except as otherwise set forth herein, the restrictions and
obligations set forth herein shall terminate and be of no further effect, except
that such termination shall not affect rights perfected or obligations incurred
under this Agreement prior to such termination.

 

9. GENERAL PROVISIONS

 

(a) Notices. Unless otherwise provided herein, all notices, requests, waivers
and other communications made pursuant to this Agreement will be in writing and
will be given in accordance with the notice provisions of the Merger Agreement.

 

(b) Enforceability; Severability. The parties hereto agree that each provision
of this Agreement will be interpreted in such a manner as to be effective and
valid under applicable law. If one or more provisions of this Agreement are
nevertheless held to be prohibited, invalid or unenforceable under applicable
law, such provision will be effective to the fullest extent possible excluding
the terms affected by such prohibition, invalidity or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. If the prohibition, invalidity or unenforceability referred to in the
prior sentence requires such provision to be excluded from this Agreement in its
entirety, the balance of the Agreement will be interpreted as if such provision
were so excluded and will be enforceable in accordance with its terms.

3

 

 

 

(c) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof.

 

(d) Equitable Relief. The parties hereto recognize that, if such party fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the other parties. Each party hereto
therefore agrees that the other parties are entitled to seek temporary and
permanent injunctive relief and any other equitable remedy a court of competent
jurisdiction may deem appropriate in any such case.

 

(e) Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 

(f) Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of Delaware.

 

(g) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, or upon any breach or default
of any other party under this Agreement, will impair any such right, power or
remedy of such non-breaching or non-defaulting party nor will it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor will any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any provisions or conditions
of this Agreement, must be in writing and will be effective only to the extent
specifically set forth in such writing. Except as otherwise set forth herein,
all remedies, either under this Agreement or by Law or otherwise afforded to any
party, will be cumulative and not alternative.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one instrument.

 

(i) Amendments. Any term of this Agreement may be amended only with the written
consent of the parties hereto.

 

(j) Controlling Agreement. To the extent the terms of this Agreement (as
amended, supplemented, restated or otherwise modified from time to time)
directly conflicts with a provision in the Merger Agreement, the terms of this
Agreement shall control.

 

[Signatures begin on next page.]

4

 

IN WITNESS WHEREOF, the Parties hereto have executed or caused this Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

NANOHOLDING INC.

 

 

By: /s/ Scott E Rickert

Name:Scott E Rickert

Title: President

 

SPONSORS

  SICHUAN ANXIAN YINHEE CHEMICAL AND CONSTRUCTION COMPANY              
By:_____________________________________     Its:     Address: 3006 Longhorn
Blvd. Suite 107, Austin, TX 78758    

Facsimile: (512) 339 – 5021

 

Its representative: David (Xin) Li

 

__________



Xin Li

Address:

Facsimile:

Accrued Compensation: $36,667

 

/s/ Doug Baker

Doug Baker

 

Address: 3006 Longhorn Blvd. Suite 107, Austin, TX 78758

Facsimile: (512) 339 – 5021

Accrued Compensation: none

 

/s/ Paul Rocheleau

Paul Rocheleau

 

Address: 3006 Longhorn Blvd. Suite 107, Austin, TX 78758

Facsimile: (512) 339 – 5021

Accrued Compensation: $26,335

 

/s/Robert Ronstadt

Robert Ronstadt

 

Address: 3006 Longhorn Blvd. Suite 107, Austin, TX 78758

Facsimile: (512) 339 – 5021

Accrued Compensation: $54,977

 

 

 

 

5

 



     

   

/s/ Howard Westerman

Howard Westerman

 

Address: 3006 Longhorn Blvd. Suite 107, Austin, TX 7875

Facsimile: (512) 339 – 5021

Accrued Compensation: $26,335

 

/s/Zvi Yaniv

Zvi Yaniv

 

Address: 3006 Longhorn Blvd. Suite 107, Austin, TX 7875

Facsimile: (512) 339 – 5021

Accrued Compensation: none

 

/s/ Ronald Berman

Ronald Berman

 

Address: 3006 Longhorn Blvd. Suite 107, Austin, TX 7875

Facsimile: (512) 339 – 5021

Accrued Compensation: $32,927



 

 

 

 

 

 

 

6

 

 

 

Exhibit A

 

Joinder to Voting Agreement

 

By execution of this Joinder, the undersigned (the “Sponsor”) hereby joins in,
agrees to become a party to, be bound by, and subject to, all of the covenants,
terms and conditions of that certain Voting Agreement, dated as of March 10,
2014 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Voting Agreement”), by and among [________________], a ______
company, and certain of its shareholders in the same manner as if the Sponsor
were an original signatory to such Voting Agreement.

 

The Sponsor shall have all the rights, and shall observe all the obligations,
applicable to a Sponsor under the Voting Agreement.

 

The Sponsor represents and warrants that he/she/it has received a copy of, and
has reviewed the terms of, the Voting Agreement.

 

All questions concerning the construction, validity and interpretation of this
Joinder will be governed by and construed in accordance with the internal laws
of the state of Delaware.

 

IN WITNESS WHEREOF, the Sponsor has executed this Joinder as of this ____ day of
_____ , ____ .

 

SHAREHOLDER

 

with copies to:

 

 

     
 

By: 

 

 

 

 

 

Address for

Notices:

 

 

 

 

 



7

